DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 10-12, 14-17, 19-20, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “wherein the rigid protective support structure has structural rigidity that protects the structure of the single serve portion of honeycomb from damage caused by impact from any of at least three orthogonal directions” in lines 7-10.  It is unclear what the phrase “damage caused by impact from any of at least three orthogonal directions” means in the context of a food container.  It is also unclear to what degree of structural rigidity is required in order to “protect the structure of the single serve portion of honeycomb from damage caused by impact from any of at least three orthogonal directions.”  For purposes of examination Examiner interprets the limitations “wherein the rigid protective support structure has structural rigidity that protects the structure of the single serve portion of honeycomb caused by damage caused by impact from any of at least three orthogonal directions” to require a rigid support structure in the form of a rigid container storing food wherein the rigid container has a rectangular prism shape.
Claim 17 recites the limitation “a rigid protective support structure being shaped as a rectangular prism and having structural rigidity to protect the structure of the single serve portion of honeycomb from damage caused by impact from any of at least three orthogonal directions” in lines 7-10.  It is unclear what the phrase “damage caused by impact from any of at least three orthogonal directions” means in the context of a food container.  It is also unclear to what degree of structural rigidity is required in order to “protect the structure of the single serve portion of honeycomb from damage caused by impact from any of at least three orthogonal directions.”  For purposes of examination Examiner interprets the limitations “a rigid protective support structure being shaped as a rectangular prism having structural rigidity to protect the structure of the single serve portion of honeycomb caused by impact from any of at least three orthogonal directions” to require a rigid support structure in the form of a rigid container storing food wherein the rigid container has a rectangular prism shape.
Clarification is required.
Claims 2-4, 10-12, 14-16, 19-20, 22-24 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11, 16, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Van Handel et al. US 2005/0011898 in view of “Romanov frames with sections for comb honey production” (<http://www.beebehavior.com/romanov_comb_sections.php>) (published January 21, 2011) (herein referred to as “Romanov Frames”), Liske US 2012/0183650, and Noth US 2018/0110362.
Regarding Claim 1, Van Handel et al. discloses a food package comprising several individual single serve portions of food having a structure wherein the single serve portions of food are stored within a rigid protective support structure (containers) (‘898, Paragraph [0015]) wherein the rigid protective support structures (containers) are made of plastic (‘898, Paragraph [0016]).  Each rigid protective support structure (container) of individual single serve portions of food has a volume of 1 or 1.5 ounces (‘898, Paragraph [0022]).  The disclosure of a food container having a volume of 1 or 1.5 ounces broadly reads on the claimed food weight of about 30 grams.  Additionally, the rigid protective support structure (container) includes a food grade plastic based material (‘898, Paragraph [0016]) and the rigid protective support structure (container) in combination with a lid is water resistant (substantially liquid proof) (‘898, Paragraph [0015]).  The structure of the food is contained within the rigid protective support structure (container) wherein the structure of the food is protected by the rigid protective support structure (‘898, Paragraph [0002]).
Van Handel et al. is silent regarding the single serve portion of food being honeycomb wherein an amount of the honeycomb has a volume of about 1 cubic inch.
Romanov Frames discloses a food package comprising a portion of honeycomb having a structure wherein the portion of honeycomb has a shape of a rectangular prism and a rigid protective support structure (clear plastic comb boxes/containers) (Advantages #12-15) (Pages 8-9).  The rigid protective support structure (clear plastic comb boxes/containers) has a rectangular prism shaped container (plastic comb boxes/containers) closed by a rectangular prism shaped lid (Page 8).

    PNG
    media_image1.png
    715
    891
    media_image1.png
    Greyscale


The rectangular prism shaped comb boxes/containers closed by a rectangular prism shaped lid necessarily has at least three orthogonal sides that are orthogonal to each other since a rectangular prism shaped container by definition of its geometrical shape has two adjacent sides that are located at right angles to one another in the x, y, and z directions.  In the picture in which nine rectangular prism shaped honeycomb containers are disposed next to each other in a 3x3 array, the middle honeycomb container in the 3x3 array has structural rigidity that protects the structure of the honeycomb from damage caused by impact from at least three orthogonal directions, i.e. the middle honeycomb container in the 3x3 array is protected from forces applied by the honeycomb container placed towards the left, the honeycomb container placed towards the right, the honeycomb container placed above, the honeycomb container placed below, as well as any forces that may be applied in the plane that cuts into the sidewall exposed in the 3x3 array (Page 9).

    PNG
    media_image2.png
    401
    850
    media_image2.png
    Greyscale

The rigid support structure (clear plastic comb boxes/containers) includes a food grade plastic based material (Advantage #15) (Page 9).  The structure of the portion of honeycomb is contained within the rigid protective support structure (clear plastic comb boxes/containers) and the structure of the portion of honeycomb is protected by the rigid protective support structure (clear plastic comb boxes/containers) (Page 8).
Both Van Handel et al. and Romanov Frames are directed towards the same field of endeavor of rectangular prism shaped rigid protective structures in the form of food containers closed by rectangular prism shaped lids.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the particular type of food disposed within the container of Van Handel et al. to be honeycomb as taught by Romanov Frames based upon the particular type of food desired to be stored by a particular consumer.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the food stored within the containers of Van Handel et al. to be rectangular prism shaped as taught by Romanov Frames since Romanov Frames teaches that it was known and conventional to store rectangular prism shaped foods within a rectangular prism shaped food container.  Furthermore, the configuration of the claimed container is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed food shape was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Further regarding Claim 1, Van Handel et al. modified with Romanov Frames is silent regarding an amount of the honeycomb has a volume of about 1 cubic inch.
Liske discloses packaging a moldable food product into a tray having a plurality of compartments (‘650, Paragraph [0006]) wherein each compartment has a volume of sufficient for containing the moldable food product in an amount in a range of from 7 g to 8 kg (‘650, Paragraph [0028]) and storing 5 mL to 4.5 L of the moldable food product (‘650, Paragraph [0048]).  The moldable food product contained in the interior space of each compartment is molded to a shape of the interior space of each compartment (‘650, Paragraph [0023]) wherein the food product conforms to a shape of the interior space of the compartment (‘650, Paragraph [0045]).  Noth discloses a foodstuff container having an internal volume of 5-80 mL (‘362, Paragraph [0024]), which converts to an internal volume of 0.305 cubic inches to 4.88 cubic inches, which encompasses the claimed volume of about 1 cubic inch.  Since Liske teaches the food product contained in the compartment being molded to a shape of the interior space of each compartment and the food product conforming to a shape of the interior space of the compartment, the disclosure of the food container of Noth having an internal volume of 5 mL (0.305 cubic inches) to 80 mL (4.88 cubic inches) also corresponds to the volume of food disposed within the compartment.
Van Handel et al., Liske, and Noth are all directed towards the same field of endeavor of food packages storing a foodstuff.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the volume of food disposed within the food container of Van Handel et al. and dispose between 0.305 cubic inches to 4.88 cubic inches, which encompasses the claimed volume of about 1 cubic inch, as taught by the amount of food disposed within the food container of Noth since where the claimed volume ranges overlaps volume ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, claims directed to a food package of appreciable size is held unpatentable over prior art food packages because limitations relating to the size of the food package are not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).  One of ordinary skill in the art would package the desired quantity and volume of honeycomb into the food package of Van Handel et al. based upon the particular amount of honeycomb desired to be eaten in a single individualized portion.
Further regarding Claim 1, the limitations “wherein the rigid protective support structure has structural rigidity that protects the structure of the single serve portion of honeycomb from damage caused by impact from any of at least three orthogonal directions” are seen to be recitations regarding the intended use of the “food package.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  The prior art reference of Van Handel et al. modified with Romanov Frames is capable of performing the intended use limitations since both Van Handel et al. as well as Romanov Frames teaches a food container wherein the food container has a rectangular prism shape and is covered by a rectangular shaped lid (‘898, FIGS. 1-2).  This structure is the same shape as the rigid protective support structure disclosed by FIG. 3G of applicant’s drawings (Specification, Paragraph (16)).  Furthermore, Romanov Frames shows the picture in which nine rectangular prism shaped honeycomb containers are disposed next to each other in a 3x3 array, the middle honeycomb container in the 3x3 array has structural rigidity that protects the structure of the honeycomb from damage caused by impact from at least three orthogonal directions, i.e. the middle honeycomb container in the 3x3 array is protected from forces applied by the honeycomb container placed towards the left, the honeycomb container placed towards the right, the honeycomb container placed above, the honeycomb container placed below, as well as any forces that may be applied in the plane that cuts into the sidewall exposed in the 3x3 array (Page 9).
Regarding Claim 11, the limitations “wherein the rigid protective support structure is configured to be resealable” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  One of ordinary skill in the art can reseal the rigid protective support structure of Van Handel et al. by reusing lid array member 11 to reclose cup array member 24 (‘898, FIG. 1) (‘898, Paragraph [0036]).  Additionally, Romanov Frames also teaches the rigid protective support structure (boxes/containers) being capable of being resealed by a rectangular prism shaped lid (Page 8).
Regarding Claim 16, the limitations “wherein the rigid protective support structure is configured to be stackable with other rigid protective support structures” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  Nevertheless, Romanov Frames explicitly shows the rigid protective support structure (boxes/containers) to be capable of being stackable with other rigid protective support structures (boxes/containers) (Advantage #15) (Page 9).
Regarding Claims 22-23, the combination of Van Handel et al. modified with Romanov Frames, Liske, and Noth discloses the single serve portion of honeycomb having a shape of a polygonal prism (rectangular prism) since Romanov Frames teaches the single serve portions of honeycomb having a shape of a polygonal prism (rectangular prism) (Advantages #12-15) (Pages 8-9).
Regarding Claim 24, the limitations “for a sale to a consumer” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Further regarding Claim 24, the combination of Van Handel et al. modified with Romanov Frames, Liske, and Noth discloses the single serve portion of honeycomb being packaged within the food package.  Van Handel et al. discloses food packaged within the food package for consumption (‘898, Paragraph [0015]), which reads on the claimed sale to a consumer.  Van Handel et al. also teaches storing food within the food package (‘898, Paragraph [0020]).  Romanov Frames teaches packaging the single serve portion of honeycomb within the food package (Advantages # 12-15) (Pages 8-9).
Claims 2, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Van Handel et al. US 2005/0011898 in view of “Romanov frames with sections for comb honey production” (<http://www.beebehavior.com/romanov_comb_sections.php>) (published January 21, 2011) (herein referred to as “Romanov Frames”), Liske US 2012/0183650, and Noth US 2018/0110362 as applied to claim 1 above in further view of Ryan et al. US 3,878,943 and Coules US 2019/0218010.
Regarding Claim 2, Van Handel et al. modified with Romanov Frames, Liske, and Noth is silent regarding a wrapper wrapped around both the single-serve portion and the rigid protective support structure such that both the single-serve portion and the rigid protective support structure are contained within the wrapper wherein the wrapper includes a plastic and is water resistant.
Ryan et al. discloses a food package (package 10) (‘943, Column 1, lines 12-28) comprising a rigid support structure (boxes 15) wherein a wrapper (heat shrinkable thermoplastic film) is wrapped around the rigid protective support structure (‘943, Column 2, lines 54-65).  Since the food package of Van Handel et al. modified with Romanov Frames, Liske, and Noth teaches a single serve portion of honeycomb that is disposed within a rigid protective support structure of a food container, the proposed modification of Ryan et al. wrapping a heat shrinkable thermoplastic film around a rigid support structure food tub that contains a single-serve portion of honeycomb reads on the wrapper being wrapped around both the single-serve portion and the rigid protective support structure contained within the wrapper.

    PNG
    media_image3.png
    487
    1052
    media_image3.png
    Greyscale

Both modified Van Handel et al. and Ryan et al. are directed towards the same field of endeavor of food packages comprising a rigid support structure having a rectangular prism shape.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food package of Van Handel et al. and incorporate a wrapper that is wrapped around the single serve portion that is disposed within the rigid protective support structure as taught by Ryan et al. in order to increase the strength of the food package (‘943, Column 2, lines 1-12).
Further regarding Claim 2, Van Handel et al. modified with Romanov Frames, Liske, Noth, and Ryan et al. is silent regarding the wrapper being water resistant.
Coules discloses a food package (‘010, Paragraph [0001]) comprising a rigid support structure (box 1) (‘010, Paragraph [0096]) wherein a wrapper (plastic film 6) is wrapped around the rigid support structure (box 1) (‘010, FIG. 3) (‘010, Paragraph [0097]).  Coules further discloses the wrapper (film) being water resistant (waterproof) (‘010, Paragraph [0085]).
Both modified Van Handel et al. and Coules are directed towards the same field of endeavor of food packages comprising a wrapper wrapped around a rigid protective support structure box/carton.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food package of Van Handel et al. modified with Romanov Frames and Ryan et al. and construct the wrapper to be water resistant as taught by Coules in order to prevent water from entering the box and damaging goods and/or water ingress into the box (‘010, Paragraph [0085]).
Regarding Claim 14, Ryan et al. discloses the wrapper (film) being sealed by heat shrinking (‘943, Column 2, lines 54-65).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use a heat shrinking wrapper since Ryan et al. teaches that heat shrinkable wrappers were known and conventional in packaging food products.
Regarding Claim 17, it is noted that the claimed method for packaging steps of Claim 17 does not provide any specific method steps other than obtaining and providing the honeycomb package of the product Claims 1 and 2 in combination.  The method of Claim 17 also requires the rigid protective support structure to include a food grade plastic based material and the rigid protective support structure to be a unitary construction.  Van Handel et al. discloses the rigid support structure (plastic food container) including a food grade plastic material was known in the food packaging art (‘898, Paragraph [0016]).  With respect to the limitations regarding the rigid protective support structure being a unitary construction, the use of a one piece construction instead of the structure disclosed by the prior art would be merely a matter of obvious engineering choice in view of In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (MPEP § 2144.04.V.B.).  With respect to the remaining limitations, the method of Claim 17 is rejected for the same reasons regarding the product Claims 1 and 2 in combination since the product of Claims 1 and 2 in combination would necessarily result from the method as claimed in Claim 17.
Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Van Handel et al. US 2005/0011898 in view of “Romanov frames with sections for comb honey production” (<http://www.beebehavior.com/romanov_comb_sections.php>) (published January 21, 2011) (herein referred to as “Romanov Frames”), Liske US 2012/0183650, and Noth US 2018/0110362 as applied to claim 1 or claim 17 above in further view of Alzemi US 2015/0004291.
Regarding Claim 3, Van Handel et al. modified with Romanov Frames, Liske, and Noth is silent regarding one or more supplemental ingredients being combined in a combination with the single-serve portion of honeycomb wherein the one or more supplemental ingredients include a spice ingredient.
Alzemi discloses adding the spices of basil, cilantro, mint, rosemary, sage, and tarragon to a honey sweetener product (‘291, Paragraphs [0021]-[0022]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the honeycomb package of Romanov Frames modified with Van Handel et al. and incorporate one or more supplemental ingredient of a spice ingredient to the honeycomb as taught by Alzemi based on the particular flavor profile desired by a particular consumer.
Regarding Claim 19, it is noted that the claimed method for packaging steps of Claim 19 does not provide any specific method steps other than obtaining and providing the honeycomb package of the product Claim 3.  Therefore, the method of Claim 19 is rejected for the same reasons regarding the product Claim 3 since the product of Claim 3 would necessarily result from the method as claimed in Claim 19.
Claims 3-4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Van Handel et al. US 2005/0011898 in view of “Romanov frames with sections for comb honey production” (<http://www.beebehavior.com/romanov_comb_sections.php>) (published January 21, 2011) (herein referred to as “Romanov Frames”), Liske US 2012/0183650, and Noth US 2018/0110362 as applied to claim 1 or claim 17 above in further view of Boukraa et al. US 2015/0150930.
Regarding Claims 3-4, Van Handel et al. modified with Romanov Frames, Liske, and Noth is silent regarding one or more supplemental ingredients being combined in a combination with the single-serve portion of honeycomb wherein the one or more supplemental ingredients include a medicinal ingredient.
Boukraa et al. discloses that honey can incorporate folic acid (‘930, Paragraph [0012]) and that honey can be used in various medicinal traditions to treat numerous ailments (‘930, Paragraph [0011]), which reads on the claimed combination of honeycomb and the medicinal ingredient being capable of providing health related benefits to a user who consumes the combination.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the honeycomb package of Van Handel et al. modified with Romanov Frames and incorporate one or more supplemental ingredient of a medicinal ingredient as taught by Boukraa et al. in order to provide additional health related benefits by providing the consumer with additional vitamins.
Regarding Claim 19, it is noted that the claimed method for packaging steps of Claim 19 does not provide any specific method steps other than obtaining and providing the honeycomb package of the product Claim 3.  Therefore, the method of Claim 19 is rejected for the same reasons regarding the product Claim 3 since the product of Claim 3 would necessarily result from the method as claimed in Claim 19.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Van Handel et al. US 2005/0011898 in view of “Romanov frames with sections for comb honey production” (<http://www.beebehavior.com/romanov_comb_sections.php>) (published January 21, 2011) (herein referred to as “Romanov Frames”), Liske US 2012/0183650, and Noth US 2018/0110362 as applied to claim 1 above in further view of Luburic US 2018/0273258.
Regarding Claim 10, Van Handel et al. modified with Romanov Frames, Liske, and Noth is silent regarding the rigid protective support structure including polyethylene.
Luburic discloses a food package comprising a rigid protective support structure (food tub) including polyethylene (‘258, Paragraph [0030]).
Both Van Handel et al. and Luburic are directed towards the same field of endeavor of rigid protective support structures in the form of food tubs that store food.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material from which the rigid protective support structure in the form of a food container of Van Handel et al. to be polyethylene as taught by Luburic since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Luburic teaches that it was known and conventional to incorporate polyethylene in the construction of food tubs at the time of the invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Van Handel et al. US 2005/0011898 in view of “Romanov frames with sections for comb honey production” (<http://www.beebehavior.com/romanov_comb_sections.php>) (published January 21, 2011) (herein referred to as “Romanov Frames”), Liske US 2012/0183650, and Noth US 2018/0110362 as applied to claim 1 above in further view of Ng US 2017/0166363.
Regarding Claim 12, Van Handel et al. modified with Romanov Frames, Liske, and Noth is silent regarding the rigid protective support structure forming a clamshell having a hinge.
Ng discloses a food package (‘363, Paragraph [0002]) comprising a rigid protective support structure (clamshell food container) (‘363, Paragraph [0004]) made of a food grade plastic (‘363, Paragraph [0024]) wherein the rigid protective support structure (clamshell food container) forms a clamshell having a hinge (‘367, FIG. 1) (‘363, Paragraph [0026]).
Both modified Van Handel et al. and Ng are directed towards the same field of endeavor of rigid support structures containing food.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the rigid support structure in the form of a food container of Van Handel et al and construct the rigid protective support structure as a clamshell having a hinge since Ng teaches that this was a known configuration for food packages.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Van Handel et al. US 2005/0011898 in view of “Romanov frames with sections for comb honey production” (<http://www.beebehavior.com/romanov_comb_sections.php>) (published January 21, 2011) (herein referred to as “Romanov Frames”), Liske US 2012/0183650, and Noth US 2018/0110362 as applied to claim 1 above in further view of Cozzi et al. US 5,012,971.
Regarding Claim 12, Van Handel et al. discloses it was known in the food container art to have the rigid protective support structure forming a clamshell having a hinge as taught by Cozzi et al. US 5,012,971 (‘898, Paragraph [0004]).  Cozzi et al. discloses a food package (‘971, Column 1, lines 11-15) comprising a rigid protective support structure forming a clamshell (‘971, Column 2, lines 30-45) having a hinge (‘971, FIG. 1) (‘971, Column 7, lines 25-37).
Both modified Van Handel et al. and Cozzi et al. are directed towards the same field of endeavor of rigid support structures containing food.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the rigid support structure in the form of a food container of Van Handel et al and construct the rigid protective support structure as a clamshell having a hinge since Cozzi et al. teaches that this was a known configuration for food packages.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Van Handel et al. US 2005/0011898 in view of “Romanov frames with sections for comb honey production” (<http://www.beebehavior.com/romanov_comb_sections.php>) (published January 21, 2011) (herein referred to as “Romanov Frames”), Liske US 2012/0183650, Noth US 2018/0110362, Ryan et al. US 3,878,943, and Coules US 2019/0218010 as applied to claim 2 above in further view of Friedman et al. US 4,972,953 and Brandt et al. US 3,557,516.
Regarding Claim 15, Van Handel et al. modified with Romanov Frames, Liske, Noth, Ryan et al., and Coules is silent regarding the wrapper being closed by an adhesive.
Friedman et al. discloses applying an adhesive to a wrapper (film) to close the wrapper (film) (‘953, Column 25, lines 36-55).  Brandt et al. also teaches the wrapper being closed by an adhesive (‘516, Column 7, lines 38-42).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wrapper of Van Handel et al. modified with Romanov Frames, Ryan et al., and Coules and apply an adhesive to close the wrapper since Friedman et al. and Brandt et al. both teach that adhesive is a conventional way to close a wrapper wrapped around a food package.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Van Handel et al. US 2005/0011898 in view of “Romanov frames with sections for comb honey production” (<http://www.beebehavior.com/romanov_comb_sections.php>) (published January 21, 2011) (herein referred to as “Romanov Frames”), Liske US 2012/0183650, Noth US 2018/0110362, Ryan et al. US 3,878,943 and Coules US 2019/0218010 as applied to claim 17 above as further evidenced by Boukraa et al. US 2015/0150930.
Regarding 20, the limitations “providing health related benefits to a user who consumes the single-serve portion of honeycomb” are naturally met by Van Handel et al. modified with Romanov Frames, Liske, Noth, Ryan et al., and Coules since Van Handel et al. modified with Romanov Frames teaches packaging honey.  Where applicant claims a composition in terms of a property and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under 35 USC 103 (MPEP § 2112.II.).  Nevertheless, Boukraa et al. teaches that honey is used in various medicinal traditions to treat numerous ailments (‘930, Paragraph [0011]).  Therefore, the honeycomb package of Van Handel et al. modified with Romanov Frames, Liske, Noth, Ryan et al., and Coules reads on the claimed health related benefits provided to the user.
Claims 21 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Van Handel et al. US 2005/0011898 in view of “Romanov frames with sections for comb honey production” (<http://www.beebehavior.com/romanov_comb_sections.php>) (published January 21, 2011) (herein referred to as “Romanov Frames”), Liske US 2012/0183650, Noth US 2018/0110362, and Malay et al. US 2005/0042414.
Regarding Claim 21, Van Handel et al. discloses a food package comprising several individual single serve portions of food having a structure wherein the single serve portions of food are stored within a rigid protective support structure (containers) (‘898, Paragraph [0015]) wherein the rigid protective support structures (containers) are made of plastic (‘898, Paragraph [0016]).  Each rigid protective support structure (container) of individual single serve portions of food has a volume of 1 or 1.5 ounces (‘898, Paragraph [0022]).  The disclosure of a food container having a volume of 1 or 1.5 ounces broadly reads on the claimed food weight of about 30 grams.  Additionally, the rigid protective support structure (container) includes a food grade plastic based material (‘898, Paragraph [0016]) and the rigid protective support structure (container) in combination with a lid is water resistant (substantially liquid proof) (‘898, Paragraph [0015]).  The structure of the food is contained within the rigid protective support structure (container) wherein the structure of the food is protected by the rigid protective support structure (‘898, Paragraph [0002]).
Van Handel et al. is silent regarding the single serve portion of food being honeycomb wherein an amount of the honeycomb has a volume of about 1 cubic inch.
Romanov Frames discloses a food package comprising a portion of honeycomb having a structure wherein the portion of honeycomb has a shape of a rectangular prism and a rigid protective support structure (clear plastic comb boxes/containers) (Advantages #12-15) (Pages 8-9).  The rigid protective support structure (clear plastic comb boxes/containers) has a rectangular prism shaped container (plastic comb boxes/containers) closed by a rectangular prism shaped lid (Page 8).  The rectangular prism shaped comb boxes/containers closed by a rectangular prism shaped lid necessarily has at least three orthogonal sides that are orthogonal to each other since a rectangular prism shaped container by definition of its geometrical shape has two adjacent sides that are located at right angles to one another in the x, y, and z directions.  In the picture in which nine rectangular prism shaped honeycomb containers are disposed next to each other in a 3x3 array, the middle honeycomb container in the 3x3 array has structural rigidity that protects the structure of the honeycomb from damage caused by impact from at least three orthogonal directions, i.e. the middle honeycomb container in the 3x3 array is protected from forces applied by the honeycomb container placed towards the left, the honeycomb container placed towards the right, the honeycomb container placed above, the honeycomb container placed below, as well as any forces that may be applied in the plane that cuts into the sidewall exposed in the 3x3 array (Page 9).  The rigid support structure (clear plastic comb boxes/containers) includes a food grade plastic based material (Advantage #15) (Page 9).  The structure of the portion of honeycomb is contained within the rigid protective support structure (clear plastic comb boxes/containers) and the structure of the portion of honeycomb is protected by the rigid protective support structure (clear plastic comb boxes/containers) (Page 8).
Both Van Handel et al. and Romanov Frames are directed towards the same field of endeavor of rectangular prism shaped rigid protective structures in the form of food containers closed by rectangular prism shaped lids.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the particular type of food disposed within the container of Van Handel et al. to be honeycomb as taught by Romanov Frames based upon the particular type of food desired to be stored by a particular consumer.
Further regarding Claim 21, Van Handel et al. modified with Romanov Frames is silent regarding the amount of honeycomb in the single serve portion of honeycomb having a volume of about 1 cubic inch.
Liske discloses packaging a moldable food product into a tray having a plurality of compartments (‘650, Paragraph [0006]) wherein each compartment has a volume of sufficient for containing the moldable food product in an amount in a range of from 7 g to 8 kg (‘650, Paragraph [0028]) and storing 5 mL to 4.5 L of the moldable food product (‘650, Paragraph [0048]).  The moldable food product contained in the interior space of each compartment is molded to a shape of the interior space of each compartment (‘650, Paragraph [0023]) wherein the food product conforms to a shape of the interior space of the compartment (‘650, Paragraph [0045]).  Noth discloses a foodstuff container having an internal volume of 5-80 mL (‘362, Paragraph [0024]), which converts to an internal volume of 0.305 cubic inches to 4.88 cubic inches, which encompasses the claimed volume of about 1 cubic inch.  Since Liske teaches the food product contained in the compartment being molded to a shape of the interior space of each compartment and the food product conforming to a shape of the interior space of the compartment, the disclosure of the food container of Noth having an internal volume of 5 mL (0.305 cubic inches) to 80 mL (4.88 cubic inches) also corresponds to the volume of food disposed within the compartment.
Van Handel et al., Liske, and Noth are all directed towards the same field of endeavor of food packages storing a foodstuff.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the volume of honeycomb disposed within the food container of Van Handel et al. modified with Romanov Frames and dispose between 0.305 cubic inches to 4.88 cubic inches, which encompasses the claimed volume of about 1 cubic inch, as taught by the amount of food disposed within the food container of Noth since where the claimed volume ranges overlaps volume ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, claims directed to a food package of appreciable size is held unpatentable over prior art food packages because limitations relating to the size of the food package are not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).  One of ordinary skill in the art would package the desired quantity and volume of honeycomb into the food package of modified Van Handel et al. based upon the particular amount of honeycomb desired to be eaten in a single individualized portion.
Further regarding Claim 21, Van Handel et al. modified with Romanov Frames, Liske, and Noth is silent regarding the rigid protective support structure forming an integral whole component and the rigid protective support structure being oil resistant.
Malay et al. discloses a food package comprising a portion of food disposed within a rigid protective support structure (food tub) having structural rigidity wherein the rigid protective support structure is oil resistant (‘414, Paragraph [0032]).
Both modified Van Handel et al. and Malay et al. are directed towards the same field of endeavor of food packages comprising a portion of food disposed within a rigid protective support structure in the form of a food container.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the rigid protective support structure in the form of a food container of modified Van Handel et al. and construct the food container with materials that have oil resistance as taught by Malay et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Malay et al. teaches that it was known and conventional to incorporate oil resistant materials in the construction of food tubs at the time of the invention.
Further regarding Claim 21, the limitations “a rigid protective support structure being shaped as a rectangular prism and having structural rigidity wherein the rigid protective support structure is configured to protect the structure of the single serve portion of honeycomb from at least three orthogonal directions by forming an integral whole having at least three orthogonal sides that are orthogonal to each other” are seen to be recitations regarding the intended use of the “food package.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  The prior art reference of Romanov Frames teaches a food container storing honeycomb wherein the food container has a rectangular prism shape and is covered by a rectangular shaped lid.  This structure is the same shape as the rigid protective support structure disclosed by FIG. 3G of applicant’s drawings (Specification, Paragraph (16)).  Furthermore, Romanov Frames shows the picture in which nine rectangular prism shaped honeycomb containers are disposed next to each other in a 3x3 array, the middle honeycomb container in the 3x3 array has structural rigidity that protects the structure of the honeycomb from damage caused by impact from at least three orthogonal directions, i.e. the middle honeycomb container in the 3x3 array is protected from forces applied by the honeycomb container placed towards the left, the honeycomb container placed towards the right, the honeycomb container placed above, the honeycomb container placed below, as well as any forces that may be applied in the plane that cuts into the sidewall exposed in the 3x3 array (Page 9).
Further regarding Claim 21, in the event that it can be argued that modified Van Handel et al. does not read on the claimed limitations regarding forming a single whole component, the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice in view of In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (MPEP § 2144.04.V.B.).
Regarding Claims 25-26, the combination of Van Handel et al. modified with Romanov Frames, Liske, and Noth discloses the single serve portion of honeycomb having a shape of a polygonal prism (rectangular prism) since Romanov Frames teaches the single serve portions of honeycomb having a shape of a polygonal prism (rectangular prism) (Advantages #12-15) (Pages 8-9).
Regarding Claim 27, the limitations “for a sale to a consumer” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 21 provided above.
Further regarding Claim 27, the combination of Van Handel et al. modified with Romanov Frames, Liske, and Noth discloses the single serve portion of honeycomb being packaged within the food package.  Van Handel et al. discloses food packaged within the food package for consumption (‘898, Paragraph [0015]), which reads on the claimed sale to a consumer.  Van Handel et al. also teaches storing food within the food package (‘898, Paragraph [0020]).  Romanov Frames teaches packaging the single serve portion of honeycomb within the food package (Advantages # 12-15) (Pages 8-9).

Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(a) have been withdrawn in view of the amendments.
Examiner notes that some of the rejections to 35 USC 112(b) have been withdrawn in view of the amendments.  Examiner also notes that some of the rejections to 35 USC 112(b) have been maintained herein.
Applicant's arguments filed September 27, 2022 have been fully considered but they are not persuasive.
Applicant argues on Pages 8-9 of the Remarks that the Office Action fails to properly address the objective indicia of non-obviousness and alleges that the Office Action ignores the evidence presented through four expert declarations of commercial success.  Applicant points to MPEP 716.03(a) defining the term “commensurate” as the commercial success would have to be due to the unclaimed shape of the honeycomb and contends that for the claims to be not commensurate in scope the commercial success would have been significantly less if the shape of the single serve portion of the honeycomb were a round or triangular prism and that the independent claims have been amended to omit the shape of the portion of the honeycomb.  Applicant continues that the assertions of the Declarations of commercial success refer to a single serve portion of honeycomb weighing about 30 grams and having a volume of about 1 cubic inches.  Applicant contends that multiple experts have declared not only that the commercial product as claimed has been successful but also that the commercial product is innovative and appears to create a new niche in honey related products and alleges that this alleged objective evidence of non-obviousness has not been considered.
Examiner argues that the combination of prior art references of Van Handel et al. modified with Romanov Frames, Liske, and Noth teaches the claimed single serve food portion having a volume of 1 or 1.5 ounces (‘898, Paragraph [0022]).  The disclosure of a food container having a volume of 1 or 1.5 ounces broadly reads on the claimed food weight of about 30 grams.  Romanov Frames teaches the claimed food portion being honeycomb.  Liske discloses packaging a moldable food product into a tray having a plurality of compartments (‘650, Paragraph [0006]) wherein each compartment has a volume of sufficient for containing the moldable food product in an amount in a range of from 7 g to 8 kg (‘650, Paragraph [0028]) and storing 5 mL to 4.5 L of the moldable food product (‘650, Paragraph [0048]).  The moldable food product contained in the interior space of each compartment is molded to a shape of the interior space of each compartment (‘650, Paragraph [0023]) wherein the food product conforms to a shape of the interior space of the compartment (‘650, Paragraph [0045]).  Noth discloses a foodstuff container having an internal volume of 5-80 mL (‘362, Paragraph [0024]), which converts to an internal volume of 0.305 cubic inches to 4.88 cubic inches, which encompasses the claimed volume of about 1 cubic inch.  Applicant’s allegation regarding commercial success refer to a single serve portion of honeycomb weighing about 30 grams and having a volume of about 1 cubic inches was already known in the prior art combination as discussed above.  Furthermore, applicant’s contention that multiple experts have declared not only that the commercial product as claimed has been successful but also that the commercial product is innovative and appears to create a new niche in honey related products are arguments of counsel.  Arguments of counsel cannot take the place of factually supported objective evidence in view of In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (MPEP § 2145).  Additionally, applicant’s allegation that the serving size of the food product packaging is commercially relevant is refuted by several prior art food packaging references.  Chalifoux US 2014/0339227 discloses food containers are sold individually in stores in different sizes and shapes and that people require different sizes and shapes to store different amounts to transport food (‘227, Paragraph [0018]).  Teys US 2011/0290800 discloses packaging contents of various types in a wide range of shapes and sizes for packaging a single serving of food (‘800, Paragraphs [0002]-[0003]).  Seline et al. US 2011/0265891 discloses a packaging system used in packaging food in a receptacle that is filled with a desired amount of product (‘891, Paragraph [0041]).  Hynes US 2006/0034986 discloses a food container sized to accommodate a desired amount of food product (‘986, Paragraph [0036]).  Cook et al. US 2004/0226989 discloses containers accommodating whatever amount of food is desired (‘989, Paragraph [0043]).  The food packaging art recognizes that any desired amount of food may be packaged.  Therefore, this argument is not found persuasive.
Applicant argues on Page 10 of the Remarks with respect to the rejections to 35 USC 112(b) that the claimed protection is merely broad and not unclear and contends that any protection that protects the structure of the single serve portion of honeycomb from damage caused by impact from any of at least three orthogonal directions falls within the scope of Claim 1 and contends that breadth should not be mistaken for lack of clarity and argues that the phrase “damage caused by impact from any of at least three orthogonal directions” is clear.
Examiner argues that it is unclear how impact can by caused by orthogonal directions.  It is still unclear what this means.  Additionally, it is also unclear to what degree of structural rigidity is required in order to “protect the structure of the single serve portion of honeycomb from damage caused by impact from any of at least three orthogonal directions.”  Therefore, this particular rejection to 35 USC 112(b) has been maintained herein.
Examiner notes that applicant’s comments on Pages 11-15 of the Remarks with respect to the rejections to 35 USC 103(a) to Romanov Frames modified with Van Handel et al., Liske, and Noth are moot since the current rejection does not rely upon Romanov Frames as the primary reference in any of the current rejections.  The current rejection relies upon Van Handel et al. as the primary reference.
Applicant argues on Page 15 of the Remarks with respect to the rejections to 35 USC 103(a) using Van Handel et al. as the primary reference that the individual sections of Romanov Frames are greater than 4 by 4 inches in size and appear to hold about a pound of honeycomb as explained by Advantage #14 on Page 8 of Romanov Frames since 40 sections contains 40 lbs of honey and that introducing another reference in Liske in isolation for the claimed feature of a volume of about 1 cubic inch is piecemeal examination as well as going against the primary purpose of the production of honeycomb in situ as described in Romanov Frames.
Examiner argues that the current rejection relies upon Van Handel et al. as the primary reference.  Applicant’s assertion that introducing another reference such as Liske in isolation for the claimed feature of a volume of about 1 cubic inch is piecemeal examination and goes against the primary purpose of the production of honeycomb in situ as described in Romanov Frames does not address the merits of the rejection using Van Handel et al. as the primary reference.  The current rejection does not rely upon Romanov Frames as the primary reference.  The primary reference of Van Handel et al. already teaches packaging a food item (‘898, Paragraph [0020]) wherein each rigid protective support structure (container) of individual single serve portions of food has a volume of 1 or 1.5 ounces (‘898, Paragraph [0022]).  The disclosure of a food container having a volume of 1 or 1.5 ounces broadly reads on the claimed food weight of about 30 grams.  The secondary reference of Romanov Frames is being relied upon to teach the limitations regarding the food stored within the packaging being honeycomb.  The secondary reference is not being relied upon to teach the claimed weight of the food.  The claimed weight of the food is already taught by the primary reference of Van Handel et al.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, this argument is not found persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chalifoux US 2014/0339227 discloses food containers are sold individually in stores in different sizes and shapes and that people require different sizes and shapes to store different amounts to transport food (‘227, Paragraph [0018]).
Breidenbach US 2013/0320022 discloses a food package comprising placing a desired number of food portions in a stackable manner wherein partitions are used to separate different kinds of food or flavors in one package (‘022, Paragraphs [0067] and [0069]).
Teys US 2011/0290800 discloses packaging contents of various types in a wide range of shapes and sizes for packaging a single serving of food (‘800, Paragraphs [0002]-[0003]).
Seline et al. US 2011/0265891 discloses a packaging system used in packaging food in a receptacle that is filled with a desired amount of product (‘891, Paragraph [0041]).
Cole US 2007/0039951 discloses a food package that divides the total food amount into individual servings to monitor caloric intake (‘951, Paragraph [0024]).
Hynes US 2006/0034986 discloses a food container sized to accommodate a desired amount of food product (‘986, Paragraph [0036]).
Cook et al. US 2004/0226989 discloses containers accommodating whatever amount of food is desired (‘989, Paragraph [0043]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792